 8:18-cr-00333-BCB-SMB Doc # 291 Filed: 03/26/21 Page 1 of 1 - Page ID # 1217




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:18-CR-333

        vs.
                                                                        ORDER
RAMON SIMPSON,

                       Defendant.


       This matter is before the Court on its own motion regarding the jury instructions in this

case. The Court held a preliminary jury instruction conference on the record on March 26, 2021,

beginning at approximately 8:45 a.m. Based on that conversation, several instructions will be

removed from the forthcoming Final Jury Instructions that will be filed at a later time, which will

renumber the instructions. For purposes of clarity, and given the proposed instructions were

referenced by number at the jury instruction conference, the Court attaches the Proposed Jury

Instructions as originally numbered and provided to the parties prior to the March 26, 2021,

conference. The attached proposed instructions have instruction numbers that correspond to the

instruction numbers discussed during the preliminary jury instruction conference on March 26,

2021 and any instruction conferences prior to that date.


       Dated this 26th day of March, 2021.

                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
